DETAILED ACTION

                                      Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                          Response to Amendment
	Claims 2, 3, 5, 10, 14 and 16 have been cancelled; claim 17 has been amended; and claims 1, 4, 6-9, 11-13, 15, and 17-23 are currently pending. 

                                    Information Disclosure Statement
No Information Disclosure Statement (IDS) has been filed.	
 
                                      Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6-7, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pacala et al. (US 2018/0329035, hereinafter “Pacala”) in view of Hepper et al. (US 2016/0260269662 A1, hereinafter “Hepper”), Henderson et al. (EP 2144303 A1, hereinafter “Henderson”), and Higuchi et al. (JP 2007-53318 A, hereinafter “Higuchi”).

In regards to claim 1, Pacala discloses (See, for example, Fig. 2) a semiconductor device comprising an array of microcells, wherein each microcell in the array of microcells comprises: 
a single-photon avalanche diode (216, See also, Par [0063]); and 
a microlens (214) that covers the single-photon avalanche diode (216),

	Hepper while disclosing image sensors teaches (See, for example, 2A) that the microlens (102) has a thickness, a length, and a width and wherein a ratio of the length to the width is greater than 1 (See, for example, Par [0019]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Pascala by Hepper because this would help provide improved phase detection pixel arrangements for the image sensors.  

However, Pascala as modified above is silent about a single photon avalanche diode, wherein the single-photon avalanche diode is a non-square, rectangular single photon avalanche diode. 
Henderson while disclosing single photo avalanche diode teaches a single photon avalanche diode, wherein the single-photon avalanche diode is a non-square, rectangular single photon avalanche diode (…said single photon avalanche photo diode …may be approximately rectangular in shape…, See, for example, Par [0031]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Pascala by Henderson because the shape would help maximize fill factor.  	Pacala as modified above fails to explicitly teach that each microcell has a length-to-width ratio of at least 3:1. 
	Higuchi while disclosing a solid-state imaging device teaches (See, for example, Figs, 1A and 1B) each microcell has a length-to-width ratio of at least 3:1 (“…the length of the bottom side of the microlens 6 in the long side direction is 2b (b≥a)…”, See, page 4 first full Par). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Pacala by Higuchi because this would help improve the light collecting ability of the device. Furthermore, it has been held that where the general conditions of  a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
	
In regards to claim 4, Pacala as modified above discloses (See, for example, Fig. 2A, Hepper) the microlens (102) has an upper surface that is curved along the width (See, for example, Fig. 2A); and wherein the upper surface of the microlens has less curvature along the length than along the width (as the width is less than the length of microlens, the curvature is inversely proportional to the radius. Therefore, obviously the longer the radius, the less the curvature will be.) 

In regards to claims 6-7, the width is between 5 microns and 30 microns; and the length is between 15 microns and 220 microns; and wherein the length is between 15 microns and 220 microns.
Notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   Furthermore, the specification contains no disclosure of either the critical nature of the claimed thickness range or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. See In re Woodruff, 919, f.2d 1575, 1578, 16 USPQ2d, 1936 (Fed. Cir. 1990). 

In regards to claim 21, Pascala as modified above discloses all limitations of claim 1 but the single-photon avalanche diode in each microcell has an aspect ratio greater than 1 (…said single photon avalanche photo diode …may be approximately rectangular in shape…, See, for example, Par [0031]). 
	As to the specific aspect ratio of 2:1, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular relative dimensions because applicant has not disclosed that the relative dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere relative dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   Furthermore, the specification contains no disclosure of either the critical nature of the claimed thickness range or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. See In re Woodruff, 919, f.2d 1575, 1578, 16 USPQ2d, 1936 (Fed. Cir. 1990). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pacala in view of Hepper, Henderson and Higuchi as applied to claim 1 above, and further in view of Eldesouki et al. (US 2011/0266420 A1, hereinafter “Eldesouki”).

In regards to claim 8, Pacala as modified above discloses all limitations of claims 1 and 9 but fails to explicitly teach that each microcell further comprises: quenching circuitry coupled to the single-photon avalanche diode. 
	Eldesouki while disclosing a light detection device teaches (See, for example, Fig. 2) each microcell further comprises: quenching circuitry (208, see also Par [0035]) coupled to the single-photon avalanche diode (110). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate quenching circuitry of Eldesouki because this would help reduces a dead time of the light-detection circuit. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pacala in view of Hepper, Henderson and Higuchi as applied to claims 1 and 9 above, and further in view of Webster et al. (CN 104576667 A, hereinafter “Webster”).

In regards to claim 22, Pascala as modified above discloses all limitations of claims 1 and 9 but the microlens in each microcell covers the single-photon avalanche diode for the microcell without covering any additional single-photon avalanche diodes. 
	Webster while disclosing a SPAD image sensor teaches (See, for example, Fig. 4) that the microlens (404) in each microcell covers the single-photon avalanche diode (402) for the microcell without covering any additional single-photon avalanche diodes. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate Webster into Pascala as modified above because having the stacked chip structure would help forming an active quenching circuit on a single chip without reducing the filing factor of the SPAD imaging array. 

                                                Response to Arguments
Applicant's arguments filed on 09/02/2022 have been fully considered but they are not persuasive.
Applicant makes the following arguments: 
1. “On page 4 of the Office Action, the Examiner suggested that Higuchi teaches “wherein each microcell in the array of microcells has a length-to-width ratio of at least 3:1." In particular, the Examiner pointed to Higuchi’s statement that “b 2 a” (see FIG. 1B).
First, applicant notes that these teachings in Higuchi are directed towards a microlens, not a “microcell” with a “single-photon avalanche diode” and a “microlens” as recited in claim 1.
Second, even if, as suggested by the Examiner, the teaching regarding Higuchi’s microlens is interpreted as applying to a microcell, the teaching of a length-to-width ratio greater than 1:1 does not render obvious, “a length-to- width ratio of at least 3:1.” (See, Remarks pp. 9-10)

	This is not persuasive because the claimed value of the ratio is clearly the subset of the prior art (Higuchi) range, 2b/2a, wherein b ≥ a. And, a person of ordinary skill in the art can obviously pick the ratio from within the range of values described in the prior art.  
Furthermore, a change in form, proportions, or degree "will not sustain a patent" (see In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) ; Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990)). It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). 

Finally, examiner construed that the microlens is an element of the microcell. Having the aspect ratio of the microcell as the largest plan view dimension of the microcell structure, the microlens has the aspect ratio of the microcell. 
Therefore, the prima-facie case of obviousness is deemed to be proper. 

                                                   Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

                                        Allowable Subject Matter
		Claims 9, 11-13, 15, 17-20 and 23 are allowed over the prior art of record. 
                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-270-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893